Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,423,527 (Tranquilla) (hereinafter “Tranquilla”) in view of Japanese Publication No. 2014-201409 (hereinafter “JP409”).
Regarding claim 1, Figs. 1-3 of Tranquilla show an image forming apparatus, comprising: 
an image forming unit (“printed” in column 3, line 42) configured to form an image on a sheet at an image forming position (near RD); 
a conveyance unit (R-A and R-A’ or R-B and R-B’) configured to convey a sheet toward the image forming position (near RD); 
a motor (column 4, line 64) configured to drive the conveyance unit (R-A and R-A’ or R-B and R-B’); 
a control unit (Fig. 3) configured to perform a speed control for changing a rotational speed of the motor (column 4, line 64) such that an interval (gap) at which a preceding sheet and a succeeding sheet pass through the image forming position (near RD) approaches a target interval while the conveyance unit (R-A and R-A’ or R-B and R-B’) is performing a conveyance operation for conveying the succeeding sheet.  Tranquilla teaches most of the limitations of claim 1 including a control unit (Fig. 3) and teaches changing speed to control gap between conveyed sheets, but Tranquilla does not explicitly teach a torque detection unit or the control unit (Fig. 3) executes an interval change processing for changing the target interval in the speed control based on a magnitude of a load torque detected by the torque detection unit when the conveyance unit (R-A and R-A’ or R-B and R-B’) is driven by the motor (column 4, line 64) , as claimed.  
JP’409 teaches that it is well-known in the art to provide an image forming apparatus (Fig. 1) with a torque detection unit (72) configured to detect a load torque applied to a motor (26b) that drives a conveyance unit (including 25b); and a control unit (70) that executes speed control to adjust relative speed difference in conveying speed of preceding and succeeding sheets, based on a magnitude of a load torque detected by the torque detection unit (72) when the conveyance unit (including 25b) is driven by the motor (26b).  See, e.g., numbered paragraphs [0011] and [0042]-[0043] in the machine translation of JP’409 for explanation of controller.  JP’409 explains that this arrangement stably conveys various types of sheets.  See, e.g., (57)[Overview] in the machine translation of JP’409.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Tranquilla apparatus with a torque detection unit and a control unit that executes an interval change processing for changing the target interval in speed control (i.e., control speed variation) based on a magnitude of a load torque detected by the torque detection unit when the conveyance unit  (R-A and R-A’ or R-B and R-B’) of Tranquilla is driven by the motor (column 4, line 64 or numbered paragraph [0033]) of Tranquilla, for the purpose of stably conveying various types of sheets, as taught by JP’409.  
Regarding claim 2, as best understood, providing the Tranquilla apparatus with a control arrangement, in a manner as taught by JP’409, results in the control unit executing the interval change processing such that the target interval is set to a first interval in a case where the load torque detected by the torque detection unit (72) taught by JP’409 when the conveyance unit (R-A and R-A’ or R-B and R-B’) of Tranquilla is driven by the motor (column 4, line 64) of Tranquilla is a first value, and the target interval is set to a second interval larger than the first interval in a case where the load torque detected by the torque detection unit (72) taught by JP’409 when the conveyance unit  (R-A and R-A’ or R-B and R-B’) of Tranquilla is driven by the motor (column 4, line 64) taught by Tranquilla is a second value larger than the first value.  
Regarding claim 3, as best understood, providing the Tranquilla apparatus with a control arrangement, in a manner as taught by JP’409, results in when executing a job of repeatedly performing the conveyance operation on a plurality of sheets, the control unit determines the target interval for second and subsequent sheets by executing the interval change processing based on the magnitude of the load torque detected by the torque detection unit (72) taught by JP’409 when performing the conveyance operation on a first sheet.  
Regarding claim 10, numbered paragraph [0036] of the machine translation of JP’409 teaches that the torque detection unit (72) detects a current flowing through the motor (26b) .  
Regarding claim 11, numbered paragraph [0004] of the machine translation of JP’409 teaches that the motor can be a brushless motor.  
Regarding claim 12, Figs. 1-3 of Tranquilla show a sheet conveyance apparatus, comprising: 
a conveyance unit (R-A and R-A’ or R-B and R-B’) configured to convey a sheet to a predetermined position (near RD);  3710195553US01 
a motor (column 4, line 64) configured to drive the conveyance unit (R-A and R-A’ or R-B and R-B’); 
a control unit (Fig. 3) configured to perform a speed control for changing a rotational speed of the motor (column 4, line 64) such that an interval (gap) at which a preceding sheet and a succeeding sheet pass through the predetermined position (near RD) approaches a target interval while the conveyance unit (R-A and R-A’ or R-B and R-B’) is performing a conveyance operation for conveying the succeeding sheet.  Tranquilla teaches most of the limitations of claim 1 including a control unit (Fig. 3) and teaches changing speed to control gap between conveyed sheets, but Tranquilla does not explicitly teach a torque detection unit or the control unit (Fig. 3) executes an interval change processing for changing the target interval in the speed control based on a magnitude of a load torque detected by the torque detection unit when the conveyance unit (R-A and R-A’ or R-B and R-B’) is driven by the motor (column 4, line 64) , as claimed.  
JP’409 teaches that it is well-known in the art to provide an image forming apparatus (Fig. 1) with a torque detection unit (72) configured to detect a load torque applied to a motor (26b) that drives a conveyance unit (including 25b); and a control unit (70) that executes speed control to adjust relative speed difference in conveying speed of preceding and succeeding sheets, based on a magnitude of a load torque detected by the torque detection unit (72) when the conveyance unit (including 25b) is driven by the motor (26b).  See, e.g., numbered paragraphs [0011] and [0042]-[0043] in the machine translation of JP’409 for explanation of controller.  JP’409 explains that this arrangement stably conveys various types of sheets.  See, e.g., (57)[Overview] in the machine translation of JP’409.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Tranquilla apparatus with a torque detection unit and a control unit that executes an interval change processing for changing the target interval in speed control (i.e., control speed variation) based on a magnitude of a load torque detected by the torque detection unit when the conveyance unit  (R-A and R-A’ or R-B and R-B’) of Tranquilla is driven by the motor (column 4, line 64 or numbered paragraph [0033]) of Tranquilla, for the purpose of stably conveying various types of sheets, as taught by JP’409.  
Allowable Subject Matter
3.	Claim 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653